 

IN THE UNITED STATES DISTRICT COURT NUV 1 9 2018
FOR THE DISTRICT OF MONTANA

C|erk, U S District Court

BILLINGS{ DIVISION Dis\fi¢é$i*n*\g:"‘a“a
UN.[TED STATES OF AMERICA, Cause No. CR l6-OO7-BLG-SPW
CV 18-1 18-BLG-SPW
Plaintiff/Respondent,
vs. ORDER DENYING § 2255 MOTION
4 ` AND DENYING CERTIFICATE OF
MICHAEL VINCENT VILLALGBOS, APPEALABILITY
Defendant/Movant.

 

 

This case comes before the Court on Defendant/Movant Michael Vincent
Villalobos’s motion to Vacate, set aside, or correct his sentence, pursuant to 28
U.S.C. § 2255. Villalobos is a federal prisoner proceeding pro se.

The Court has consulted the court reporter’s rough transcript of Villalobos’s
change of plea hearing. Pursuant to 28 U.S.C. § 753(£), the United States will be
required to order the transcript for the Court’s tile and for Villalobos.

I. Preliminary Review

Before the United States is required to respond, the Court must determine
whether “the motion and the files and records of the case conclusively show that
the prisoner is entitled to no relief.” 28 U.S.C. § 2255(b); see also Rule 4(b), Rules
`Governing Section 2255 Proceedings for the United States District Courts. A

petitioner “who is able to state facts showing a real possibility of constitutional

l

error should survive Rule 4 review.” Calderon v. United States Dist. Court, 98
F.3d 1102, 1109 (9th Cir. 1996) (“Nicolas”) (Schroeder, C.J., concurring)
(referring to Rules Governing § 2254 Cases). But the Court should “eliminate the
burden that would be placed on the respondent by ordering an unnecessary
answer.” Advisory Committee Note (1976), Rule 4, Rules Governing § 2254
Cases, cited in Advisory Committee Note (1976), Rule 4, Rules Governing § 2255
Proceedings.
II. Background

On January 21, 2016, a grand jury indicted Villalobos and three co-
defendants on one count of conspiring to possess 50 grams or more of a substance
containing methamphetamine with intent to distribute it, a violation of 21 U.S.C.
§§ 846 and 841(a)(1) (Count 1); one count of possessing or aiding and abetting
possession of the same, a violation of 21 U.S.C. § 841(a)(1) (Count 2); and one
count of money laundering, a violation of 18 U.S.C. § 1956(a)(1) (Count 3). If
convicted on Counts l or 2, Villalobos faced a mandatory minimum sentence of
five years in prison. See Indictment (Doc. 1) at 1-4; 21 U.S.C. § 841(b)(1)(B).
Initially, Assistant Federal Defender David Merchant was appointed to represent
Villalobos, see Order (Doc. 34), but Villalobos later retained attorney David Scott
Freedman, see Notice of Appearance (Doc. 45).

On May 23, 2016, the parties filed a fully executed plea agreement

Villalobos agreed to plead guilty to Counts 1 and 3. The United States agreed to
dismiss Count 2, to recommend a three-level reduction for acceptance of
responsibility, and to seek a variance if the total offense level was elevated as a
result of the money laundering conviction. Both parties conditionally agreed to
waive appeal of the sentence. See Plea Agreement (Doc. 73) at 2 11 2, 6-7 11 6, 7 1[
8. Villalobos pled guilty in open court on June 10, 2016, See Minutes (Doc. 85).

At sentencing, Villalobos’s total offense level was 31. With a criminal
history category of II, his advisory guideline range was 121 to 151 months.
Villalobos was sentenced to serve 130 months in prison, to be followed by a five-
year term of supervised release. See Minutes (Doc. 114); Judgment (Doc. 116) at
2-3; Statement of Reasons (Doc. 117) at 1 § III.

Villalobos did not appeal. His conviction became final on November 4,
2016, See Gonzalez v. Thaler, 565 U.S. 134, 150 (20l2).

On August 10, 2018, the Court received an unsigned motion under 28
U.S.C. § 225 5. Villalobos submitted an identical signed motion on August 24,
2018 (Doc. 146). The motion is probably untimely, see 28 U.S.C. § 2255(f)(1), but
there is non need to decide the issue.

III. Claims and Analysis
Villalobos claims that the United States breached the plea agreement by

failing to dismiss a count, that his sentence should have been limited by the terms

of his plea, that his base'offense level was incorrectly calculated, and that counsel
was ineffective for failing to object to the quantity and type of drugs attributed to
him. See Mot. § 2255 (Doc. 146) at 3, 4, 6, 7. These claims are all based on an
inaccurate understanding or recollection of what happened.

The claim of breach arises from a typographical error in the plea agreement
The United States agreed to dismiss Count 2, see Plea Agreement at 2 11 2 (second
paragraph), 3 11 3, and it did just that at sentencing, see Sentencing Tr. at 19:11-16;
Judgment (Doc. 116) at 1. The plea agreement generally described the money
laundering count as “Count II,” when it should have said “Count III,” but the
Indictment did not change. Count 3 of the indictment alleged money laundering,
and Count 2 did not. Thus, when the plea agreement addressed money laundering,
it could only be understood to mean Count 2. See Plea Agreement at 2 11 2 (fourth
sentence), 3 11 4. The plea agreement and the offer of proof both set forth the
elements of money laundering, See id. at 3-4 11 4; Offer of Proof (Doc. 84) at 3.
At the change of plea hearing, Villalobos pled guilty to the elements of drug
conspiracy and money laundering There was no confirsion at the time.

Villalobos’s exposure at sentencing was correctly limited by his guilty plea.
See, e.g., Alleyne v. United States, 570 U.S. 99, 103 (2013); Apprendi v. New
Jersey, 530 U.S. 466, 490 (2000). Villalobos admitted he was responsible for a

substance containing at least 50 grams of methamphetamine That is what the

indictment charged and what the plea agreement admitted See Indictment (Doc.
1) at 2; Plea Agreement (Doc. 73-1) at 3 11 4. The transcript of the change of plea
hearing shows that Villalobos admitted the same at the plea colloquy. So the
mandatory minimum penalty was five years, and the maximum penalty was 40
years. See 21 U.S.C. § 841(b)(1)(B)(viii); Presentence Report 1111 82-84;
Sentencing Tr. (Doc. 145) at 524-6:10.

The base offense level under the sentencing guidelines was not restricted to
Villalobos’ admissions See, e.g., United States v. Watts, 519 U.S. 148, 157 (1997)
(per curiam); United States v. Pimentel-Lopez, 859 F.3d 1134, 1142-43 (9th Cir.
2016). It was based on a conservative estimate of the quantity of drugs he dealt
between January and November 2015, evidenced by his money laundering
transactions, a controlled buy, methamphetamine seized during trach stops, and
confidential informant statements See Presentence Report 1[‘|] 6-13.

Finally, Villalobos claims counsel should have challenged the drug quantity
and type for the same reasons his § 2255 motion does. See Mot. § 2255 (Doc. 146)
at 7 . Because Villalobos’s claims are baseless, he cannot meet either the
unreasonable performance prong nor the prejudice prong of the applicable test.

See Strickland v. Wctshington, 466 U.S. 668, 687-88, 694 (1984).

All claims are denied for lack of merit.

IV. Certificate of Appealability

“The district court must issue or deny a certificate of appealability when it
enters a final order adverse to the applicant.” Rule 11(a), Rules Governing § 2255
Proceedings. A COA should issue as to those claims on which the petitioner
makes “a substantial showing of the denial of a constitutional right.” 28 U.S.C. §
2253(0)(2). The standard is satisfied if “jurists of reason could disagree with the
district court’s resolution of [the] constitutional claims” or “conclude the issues
presented are adequate to deserve encouragement to proceed further.” Miller-El v.
Cockrell, 537 U.S. 322, 327 (2003) (citing Slack v. McDaniel, 529 U.S. 473, 484
(2000)).

Villalobos’s claims are based on inaccurate recollection of what happened
The typographical error in the plea agreement, confusing Count 2 and Count 3,
could not have led to real misunderstanding Villalobos knew he was pleading
guilty to the drug conspiracy described in Count 1 and to money laundering, which
was Count 3, not the other drug crime alleged in Count 2. The sentencing range
was properly limited by the terms of Villalobos’s guilty plea. His sentence was
properly based on a conservative estimate of` the amount and type of drugs
attributable to him, even though the estimate arrived at an amount and purity
beyond what Villalobos admitted. Villalobos does not identify any reasonable

basis for an objection to the sentence, much less a reasonable probability the

sentence would have been less than 130 months Reasonable jurists would find no
basis to encourage further proceedings A COA is denied.

Accordingly, IT IS HEREBY ORDERED:

1. Pursuant to 28 U.S.C. § 753(f), the Court CERTIFIES that the transcript
of the change of plea hearing, held on June 10, 2016, is required to decide the
issues presented by Villalobos

2. The United States shall immediately order the transcript of that hearing
for the Court’s file, with a copy to be delivered to Michael Vincent Villalobos,
BOP # 16051-046, FCI Lompoc, Federal Correctional lnstitution, 3600 Guard
Road, Lompoc, CA 93436.

3. Villalobos’s motion to vacate, set aside, or correct the sentence under 28
U.S.C. § 2255 (Docs. 143, 146) is DENIED.

4. A certificate of appealability is DENIED. The Clerk of Court shall
immediately process the appeal if Villalobos files a Notice of Appeal.

5. The Clerk of Court shall ensure that all pending motions in this case and
in CV 18-118-BLG-SPW are terminated and shall close the civil file by entering

judgment in favor of the United States and against Villalobos,

DATED this f g day of November, 2018,

AMM, /.. M/@/%za/

§usan P. Watters
United States District Court

7

